Grant, J.
A statement of the issue in this case will be found in 127 Mich. 379 (86 N. W. 806). Upon the second trial the defendant was permitted to show by parol testimony that the parties did not understand the term, “to be fully settled for within ten days,” to mean payment, but that the agent of the Ideal Flatiron Company informed Mrs. Servis and Mr. Stockwell that she would pay the money out of what goods she sold, and account for those unsold.
The term “settled,” or “to be settled for,” does not necessarily mean payment. One lexicographer defines “settle” to mean “to adjust differences, claims, or accounts; come to an agreement.” Cent. Diet. & Enc. Another says: “Settle implies the mutual adjustment of accounts, and an agreement upon the balance.” And. Law Diet. 944. The conversation, therefore, between the parties' was competent in order to explain what was meant by the term. If the Ideal Flatiron Com*634pany desired payment within 10 days, and a guaranty thereof, it should have used language which meant that and nothing else.
We find no error, and the judgment is affirmed.
Hooker, C. J., Moore and Montgomery, JJ., concurred.